DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 11/04/2020.
Claims 1, 5, 8, 10, 13, 14, 16, 18, 20-23, 27, and 28 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 11/04/2020, has been entered. Claims 1, 10, 16, 18, and 27 have been amended. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 19, “a plurality of second GUI” should read “a plurality of second GUIs” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, 13, 14, 21, 22, and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “transmitting…the second message to the customer device that the automobile for the service” (lines 31-32) which renders the claim indefinite because it is unclear what a message 
Claims 5, 8, and 21 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 10 recites the limitation “automatically generating…a second message containing a notification that the desired service,…” (lines 49-50) which renders the claim indefinite because it is unclear what a message “containing a notification that the desired service” entails. Based on the amendment to claims 1 and 16, it appears as though Applicant may intend for the limitation to recite that the second message contains a notification that lists the desired service. For purposes of this examination, the limitation has been interpreted to read “automatically generating…a second message containing a notification that lists the desired service,….”
Claim 10 recites the limitation “transmitting…the second message that the automobile for the service” (lines 31-32) which renders the claim indefinite because it is unclear what a message “that the automobile for the service” entails. Based on the amendment to claim 16, it appears as though Applicant may intend for “that the automobile for the service” to be omitted. For purposes of this examination, the limitation has been interpreted to read “transmitting…the second message.”
Claims 13, 14, 22, and 27 inherit the deficiencies noted in claim 10 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8, 10, 13, 14, 16, 18, 20-23, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance. 
Taking claim 10 as representative, claim 10 recites at least the following limitations that are believed to recite an abstract idea:
storing information related to a plurality of makes and models and a plurality of manufacturer recommended maintenance schedules corresponding to a plurality of vehicle types; 
storing information related to services performed for a customer vehicle in a plurality of customer vehicles; 
tracking information in real time about vehicle location and current mileage estimates based on driving habits of an automobile owner; 
storing a stored service provider bid and a stored service provider limit bid for a specific service for use in a proxy auction; 
receiving an initial mileage and a make and model of an automobile; 
receiving an estimated mileage of the automobile; 
receiving a manufacturer's recommended maintenance schedule based on the make and model of the automobile;
comparing the estimated mileage to the manufacturer's recommended maintenance schedule; 

automatically generating a first message containing a desired service based on the manufacturer's recommended maintenance schedule;
receiving a location of the automobile; 
determining a geographic region for the desired service to be performed within based on the location;
transmitting the first message to a plurality of service providers that the service is desired in the geographic region; 
receiving a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; 
receiving a stored service provider starting bid and the stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching the specific service;
conducting the proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; 
automatically generating a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service;
transmitting the second message; and 
transmitting a request for the desired service from a service provider in the plurality of service providers and the plurality of stored service providers in response to an owner replying to the second message.
Alice/Mayo test, claims 1, 10, and 16 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 10, the recitation of various additional elements within the claim are acknowledged, such as a customer web client having a first graphical user interface (GUI), a service provider web client having a second graphical user interface (GUI), databases, a processor in communication with the databases, memory, and the message being at least one of a text message or email. Independent claims 1 and 16 recite similar additional elements to those of claim 10. Although additional elements are recited, claims 1, 10, and 16 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 10, and 16 merely recite a commonplace business method (i.e., facilitating product maintenance) being applied on a general purpose computer (as supported by [0038] of Applicant’s specification – “Useful machines for performing the various embodiments include general purpose digital computers”). See MPEP 2106.05(f). Furthermore, claims 1, 10, and 16 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 10, and 16 specifying that the abstract idea of facilitating product maintenance is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 10, and 16 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 10, the recitation of various additional elements within the claim are acknowledged, such as a customer web client having a first graphical user interface (GUI), a service provider web client having a second graphical user interface (GUI), databases, a processor in communication with the databases, memory, and the message being at least one of a text message or email. Independent claims 1 and 16 recite similar additional elements to those of claim 10. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1, 10, and 16 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, similar to FairWarning v. Iatric Sys., claims 1, 10, and 16 specifying that the abstract idea of facilitating product maintenance is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
Even when considered as an ordered combination, the additional limitations of claims 1, 10, and 16 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components … ‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 16 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 16 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Alice/Mayo test, claims 1, 5, 8, 10, 13, 14, 16, 18, 20-23, 27, and 28 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 16, 18, 20, 21, 23, and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kelly et al., U.S. 20040249532 A1 (previously cited and hereafter referred to as “Kelly”), in view of Baalu, U.S. 20130338873 A1 (previously cited and hereafter referred to as “Baalu”).

Regarding claim 1, Kelly teaches a method for facilitating maintenance of an automobile, the method comprising:
receiving, by a computer based system and through a first graphical user interface (GUI), an initial mileage of the automobile (Kelly: [0022], [0036-0037], [0071], [0074], Fig. 11 - “the end-user communications device is a personal computer, connected to the internet…the [computer based, see [0020]] system retrieves information from the database on the vehicle's mileage. This information includes the last known mileage of the vehicle…Clicking the mileage and data update/correct button 1110 allows the user the update their current mileage (thereby entering a new last known mileage)” - “an initial mileage” is a last known mileage);
calculating, by the computer based system, an estimated mileage of the automobile (Kelly: [0038-0040] - “At step 403 the [computer based, see [0020]] system determines the number of days elapsed since the last known mileage of the vehicle was determined...At step 404 the system determines an estimate of additional mileage put on the vehicle according to Equation 1 where: Additional Mileage=(days elapsed)×(avg. daily mileage)...The system then proceeds to step 405, where the vehicle's current mileage is estimated using Equation 2, where: Current Mileage=Additional Mileage+Last Known Mileage...The system then proceeds to step 408 and returns the estimate of the Current Mileage”);

determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service (Kelly: [0031-0032] - “The [computer based, see [0020]] system compares the vehicle information to the service bulletin reminders to check if there is a matching service reminder for that vehicle and where the vehicles current mileage estimate is within the service window for the service bulletin reminder”); 
automatically generating, by the computer based system, a second message containing a notification that lists the desired service (Kelly: [0032] – “At step 304 the [computer based, see [0020]] system generates a service bulletin reminder based on the vehicle's information, including the name and contact information of the vehicle's owner, as well as information pertaining to the service bulletin, including the name of the service identifier and mileage information. The type of reminder generated, for example an e-mail…, can be based upon the contact information of the vehicle's owner (or primary contact regarding servicing the vehicle) or preference information regarding the preferred method of sending the reminder.”); and
transmitting, via the computer based system and through a customer device, the second message, wherein the second message comprises at least one of a text message or an email (Kelly: [0022], [0032-0033], [0058] – “At step 305 the [computer based, see [0020]] system sends the service bulletin reminder (according to the preferred method of transmitting the reminder) to an identified recipient (typically the vehicle's owner…)” – “The reminder 700 is sent as an e-mail” – the end-user communications device is a personal computer, connected to the internet, and capable of receiving either e-mail, web based e-mail, or instant messenger (IM) messages”),
but does not explicitly teach automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message 
automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule (Baalu: [0057], [0061], [0064], Fig. 2 – “The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)…Non-limiting examples of where immediate servicing may be desired is…general vehicle servicing (e.g, servicing performed at certain mileage milestones)…the request for bid [is] prepared”); 
transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email (Baalu: [0047], [0052], [0063-0064], Fig. 2 – “a request for a bid proposal may be made for VSPs within the default or user-defined geographic area…the geographic area for an immediate service need may be restricted to a predefined radius…Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)…The request for bid may be received by the VSP as an electronic mail message” – “Additional sources that may interface with the VCS 100 may include…onboard GPS devices”); 

receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database (Baalu: [0051-0052], [0054], [0058], [0066] – “the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention…The database(s) 204 may be updated with new or modified VSP information periodically…During, or after, the registration process, the VSP may create and update a VSP profile as described above which is stored in database 204 (block 302).” – “Based on the servicing need, the auction module 104 may determine, based on the VSP profile information, the VSPs capable of servicing the vehicle and/or specializing in the specific service need (block 402) in order to identify which VSPs to send a request for bid…the VSP system 208 may include software for automatically reviewing the request for bid. The software may be tied to and may communicate with the VSPs other systems, such as scheduling and parts inventory systems, to automatically determine whether to respond to the request for bid. Further, a bid may be submitted automatically through such software” – “a 
conducting, by the computer based system, a proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid (Baalu: [0051], [0057], [0066], Fig. 2 – “The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)…the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider. In operation, the range may be compared to bids from other vehicle service providers by the auction module 206 and the bid decremented based on the comparison and according to the decrement value defined by the service provider. The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention. However, the bids may alternatively be submitted manually”); and 
automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service (Baalu: [0071], [0073-0074], Fig. 2 – “Based on one or more parameters, the bids may be sorted by the auction module 206 (block 604). In some embodiments, the bids may be sorted by multiple parameters. For example, the bids may be sorted by bid amount and distance such that the one or more VSPs who are closest to the vehicle's location and who are cost effective (e.g., having the lowest bids) are presented to the vehicle occupant…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608)”).
It would have been obvious to one of ordinary skill in the art to include in the service notification method, as taught by Kelly, the ability to automatically generate, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmit, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that 

Regarding claim 5, Kelly/Baalu teaches the method of claim 1, further comprising requesting bids for the service from the plurality of service providers (Baalu: [0064] – “Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly for the reasons identified above with respect to claim 1.  


Regarding claim 8, Kelly/Baalu teaches the method of claim 1, further comprising requesting the manufacturer’s recommended maintenance schedule from a manufacturer of the automobile (Kelly: [0078-0079], Fig. 7 - “the updating process 1300 can be automated and scheduled to check for updates periodically, or in response 

Regarding claim 16, Kelly teaches an article of manufacture including a non-transitory, tangible, computer readable memory having instructions stored thereon that, in response to execution by a computer based system (Kelly: computer based, see [0020]), cause the computer based system to perform operations comprising:
receiving, by the computer based system and through a first graphical user interface (GUI), an initial mileage of an automobile (Kelly: [0022], [0036-0037], [0071], [0074], Fig. 11 - “the end-user communications device is a personal computer, connected to the internet…the [computer based, see [0020]] system retrieves information from the database on the vehicle's mileage. This information includes the last known mileage of the vehicle…Clicking the mileage and data update/correct button 1110 allows the user the update their current mileage (thereby entering a new last known mileage)” - “an initial mileage” is a last known mileage);
calculating, by the computer based system, an estimated mileage of the automobile (Kelly: [0038-0040] - “At step 403 the system determines the number of days elapsed since the last known mileage of the vehicle was determined...At step 404 the system determines an estimate of additional mileage put on the vehicle according to Equation 1 where: Additional Mileage=(days elapsed)×(avg. daily mileage)...The system then proceeds to step 405, where the vehicle's current mileage is estimated using Equation 2, where: Current Mileage=Additional Mileage+Last Known Mileage...The system then proceeds to step 408 and returns the estimate of the Current Mileage”);
comparing, by the computer based system, the estimated mileage to a manufacturer’s recommended maintenance schedule (Kelly: [0031] - “At step 303 the system compares the current mileage estimate from step 302 against a list of mileage-based service reminders with mileage based reminder windows”);
determining, by the computer based system and based entirely on the comparing, that the automobile is due for a service (Kelly: [0031-0032] - “The system compares the vehicle information to the service bulletin reminders to check if there is a matching service reminder for that vehicle and where the vehicles current mileage estimate is within the service window for the service bulletin reminder”); 

transmitting, by the computer based system and through a customer device, the second message to the customer device, wherein the second message comprises at least one of a text message or an email (Kelly: [0022], [0032-0033], [0058] – “At step 305 the [computer based, see [0020]] system sends the service bulletin reminder (according to the preferred method of transmitting the reminder) to an identified recipient (typically the vehicle's owner…)” – “The reminder 700 is sent as an e-mail” – the end-user communications device is a personal computer, connected to the internet, and capable of receiving either e-mail, web based e-mail, or instant messenger (IM) messages”); and 
transmitting, by the computer based system and through a selected service provider device, a selected service provider in the plurality of service providers and the plurality of stored service providers in response to a customer at least one of clicking on a link or replying to the second message (Kelly: [0058], Fig. 7 - “The message body 702 also includes scheduling instructions 707, which in the present example also includes a scheduling link 708 which is a hyperlink to a web site where the recipient can schedule service of the vehicle…Alternate embodiments of the present embodiment could have a phone number, IM address, or other identifying information as the scheduling link, providing the recipient with the ability to contact the service shop to schedule a service appointment”),
but does not explicitly teach automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service 
automatically generating, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule (Baalu: [0057], [0061], [0064], Fig. 2 – “The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)…Non-limiting examples of where immediate servicing may be desired is…general vehicle servicing (e.g, servicing performed at certain mileage milestones)…the request for bid [is] prepared”); 
transmitting, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email (Baalu: [0047], [0052], [0063-0064], Fig. 2 – “a request for a bid proposal may be made for VSPs within the default or user-defined geographic area…the geographic area for an immediate service need may be restricted to a predefined radius…Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)…The request for bid may be received by the VSP as an electronic mail message” – “Additional sources that may interface with the VCS 100 may include…onboard GPS devices”); 
receiving, by the computer based system and through a plurality of second GUIs on the plurality of service provider devices, a service provider starting bid and a service provider limit bid for each service 
receiving, by the computer based system and through a service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching a specific service in the service bid database (Baalu: [0051-0052], [0054], [0058], [0066] – “the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention…The database(s) 204 may be updated with new or modified VSP information periodically…During, or after, the registration process, the VSP may create and update a VSP profile as described above which is stored in database 204 (block 302).” – “Based on the servicing need, the auction module 104 may determine, based on the VSP profile information, the VSPs capable of servicing the vehicle and/or specializing in the specific service need (block 402) in order to identify which VSPs to send a request for bid…the VSP system 208 may include software for automatically reviewing the request for bid. The software may be tied to and may communicate with the VSPs other systems, such as scheduling and parts inventory systems, to automatically determine whether to respond to the request for bid. Further, a bid may be submitted automatically through such software” – “a stored service provider starting bid” is the stored maximum of the VSP bid range – “a stored service provider limit bid” is the stored minimum of the VSP bid range);

automatically generating, by the computer based system, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service (Baalu: [0071], [0073-0074], Fig. 2 – “Based on one or more parameters, the bids may be sorted by the auction module 206 (block 604). In some embodiments, the bids may be sorted by multiple parameters. For example, the bids may be sorted by bid amount and distance such that the one or more VSPs who are closest to the vehicle's location and who are cost effective (e.g., having the lowest bids) are presented to the vehicle occupant…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608)”).
It would have been obvious to one of ordinary skill in the art to include in the service notification medium, as taught by Kelly, the ability to automatically generate, by the computer based system, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; transmit, by the computer based system and through a plurality of service provider devices, the first message to a plurality of service providers that the service is desired in a geographic region based on a location of the automobile, wherein the first message comprises at least one of a text message or an email; receive, by the computer based system and through a plurality 

Regarding claim 18, Kelly/Baalu teaches the article of claim 16, the operations further comprising receiving a request for the service from the customer (Kelly: [0058], Fig. 7 - “The message body 702 also includes scheduling instructions 707, which in the present example also includes a scheduling link 708 which is a hyperlink to a web site where the recipient can schedule service of the vehicle” - “receiving a request” is the recipient clicking the link and scheduling the service).


Regarding claim 20, Kelly/Baalu teaches the article of claim 16, the operations further comprising requesting bids for the service from the plurality of service providers (Baalu: [0064] – “Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)”). It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 21, Kelly/Baalu teaches the method of claim 1, wherein the second message further comprises a plurality of responding service providers in the plurality of service providers and a respective bid and a respective rating associated with each responding service provider (Baalu: [0072], [0074] – “at least one sorting parameter may be based on reviews of the service of the VSP. The ratings may be obtained from the public sources that may be accessible via the Internet or may come from other vehicle owners who post and store reviews and ratings at the system 200 (e.g., stored along with vehicle owner profile information). The ratings may be based on rankable criteria such as numbers, letters, and/or other criteria (e.g., “bad,” “good,” “very good”)…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly for the reasons identified above with respect to claim 1.  

Regarding claim 23, Kelly/Baalu teaches the article of claim 16, wherein the second message further comprises a plurality of responding service providers in the plurality of service providers and a respective bid and a respective rating associated with each responding service provider (Baalu: [0072], [0074] – “at least one sorting parameter may be based on reviews of the service of the VSP. The ratings may be obtained from the public sources that may be accessible via the Internet or may come from other vehicle owners who post and store reviews and ratings at the system 200 (e.g., stored along with vehicle owner profile information). The ratings may be based on rankable criteria such as numbers, letters, and/or other criteria (e.g., “bad,” “good,” “very good”)…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly for the reasons identified above with respect to claim 16.  

Regarding claim 28, Kelly/Baalu teaches the article of claim 16, further comprising measuring a current mileage based on tracking the location of the automobile, wherein calculating the estimated mileage is based on the initial mileage and the current mileage (Kelly: [0038-0040] - “At step 403 the system determines the number of days elapsed since the last known mileage of the vehicle was determined...At step 404 the system determines an estimate of additional mileage put on the vehicle according to Equation 1 where: Additional Mileage=(days elapsed)×(avg. daily mileage)...The system then proceeds to step 405, where the vehicle's current mileage is estimated using Equation 2, where: Current Mileage=Additional Mileage+Last Known Mileage...The system then proceeds to step 408 and returns the estimate of the Current Mileage”).

Claims 10, 13, 14, 22, and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kelly, in view of Baalu, in further view of Binion et al., U.S. 20150100504 A1 (newly cited and hereafter referred to as “Binion”).

Regarding claim 10, Kelly teaches a computer based system (Kelly: [0020]) comprising: 
a customer web client having a first graphical user interface (GUI) (Kelly: [0022], Figs. 7 and 11 – “the end-user communications device is a personal computer, connected to the internet”); 
a service provider web client having a second graphical user interface (GUI) (Kelly: [0064], Fig. 8 – “The process 900 can be run either by an employee of the service shop, through a web based interface running connected to the communications network 803, or by an employee of the company running the reminder system as a service”); 
a car manufacturer database configured to store information related to a plurality of makes and models and a plurality of manufacturer recommended maintenance schedules corresponding to a plurality of vehicle types (Kelly: [0031] – “Information regarding the service reminders is stored in the database 102 and can be retrieved either at step 301 or at step 303. The information regarding a service bulletin reminder retrieved from the database includes an identifier (or name) identifying the service bulletin reminder, vehicle make and model information (if the service reminder is make or model specific), vehicle mileage window information, and seasonal or date information (if the service reminder is specific to a particular season or seasons, or has a particular date information associated with it).”); 

a car mileage database and a car location database configured to track information about vehicle location and current mileage estimates based on driving habits of an automobile owner (Kelly: [0048], [0056] – “an alternate embodiment of the present invention is shown utilizing make and model information to estimate the vehicle's mileage. The process 600 begins at step 601 with the retrieval of vehicle information from the database. In addition to mileage information, the system also retrieves other information on the vehicle, such as…options the vehicle has (automatic transmission, four wheel drive, option group, dealer installed optional equipment, aftermarket installed optional equipment, etc.), information relating to service history (such as a rebuilt motor, replaced transmission, number of time the muffler has been replaced), geographic information relating to where the vehicle is mainly driven or garaged, driver or owner information (such as age, sex, marital status, occupation, income, hobbies, dependents, whether the vehicle is owned by an individual or a business, etc.) or other such information on the vehicle…In such an instance a negative extraneous factor adder could be used to account for a modest deviation from typical average daily driving totals. While the presently preferred alternative embodiment utilizes an adjustment for extraneous factors, any of the embodiments in the present invention could use an extraneous factor adjustment to account for variations in driving habits among different vehicles and drivers”); and
a processor in communication with the customer web client, the service provider web client, the car manufacturer database, the car service database, the car mileage database, and the car location database (Kelly: [0023-0024], Figs. 1 and 2 – “a server computer 200 including a central processing unit (CPU) 201” – “the information stored within the single database of the presently preferred embodiment could be distributed among several databases in alternative embodiments”); 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Kelly: [0024], [0026-0027] – “The main memory 202, ROM 203 and storage device 204 are coupled to bus 206 and store information and instructions to be executed by processor 201…programs implementing the methods of the present 
receiving, by the processor and through the first GUI of the customer web client, an initial mileage and a make and model of an automobile (Kelly: [0022], [0028], [0036-0037], [0071], [0074], Fig. 11 - “the end-user communications device is a personal computer, connected to the internet…the system retrieves information from the database on the vehicle's mileage. This information includes the last known mileage of the vehicle…Clicking the mileage and data update/correct button 1110 allows the user the update their current mileage (thereby entering a new last known mileage), change preferences or information about their current vehicles” – “vehicle information retrieved includes the make and model of the vehicle, the age of the vehicle, the most recent known mileage of the vehicle (if available), service history (if any), a unique identifier for the vehicle, and information regarding the owner of the vehicle such as the owner's name and contact information” - “an initial mileage” is a last known mileage);
receiving, by the processor and through the car mileage database, an estimated mileage of the automobile (Kelly: [0038-0040], [0048] - “At step 403 the system determines the number of days elapsed since the last known mileage of the vehicle was determined...At step 404 the system determines an estimate of additional mileage put on the vehicle according to Equation 1 where: Additional Mileage=(days elapsed)×(avg. daily mileage)...The system then proceeds to step 405, where the vehicle's current mileage is estimated using Equation 2, where: Current Mileage=Additional Mileage+Last Known Mileage...The system then proceeds to step 408 and returns the estimate of the Current Mileage”);
receiving, by the processor and through the car manufacturer database, a manufacturer’s recommended maintenance schedule based on the make and model of the automobile (Kelly: [0031] – “Information regarding the service reminders is stored in the database 102 and can be retrieved either at step 301 or at step 303. The information regarding a service bulletin reminder retrieved from the database includes an identifier (or name) identifying the service bulletin reminder, vehicle make and model information (if the service reminder is make or model specific), vehicle mileage window information, and seasonal or date information (if the service reminder is specific to a particular season or seasons, or has a particular date information associated with it).”);

determining, by the processor, that the automobile is due for a service (Kelly: [0031-0032] - “The system compares the vehicle information to the service bulletin reminders to check if there is a matching service reminder for that vehicle and where the vehicles current mileage estimate is within the service window for the service bulletin reminder”); 
receiving, by the processor and through the car location database, a location of the automobile (Kelly: [0048] - “The process 600 begins at step 601 with the retrieval of vehicle information from the database…the system also retrieves other information on the vehicle, such as...geographic information relating to where the vehicle is mainly driven or garaged”);
automatically generating, by the processor, a second message containing a notification that lists the desired service (Kelly: [0032] – “At step 304 the system generates a service bulletin reminder based on the vehicle's information, including the name and contact information of the vehicle's owner, as well as information pertaining to the service bulletin, including the name of the service identifier and mileage information. The type of reminder generated, for example an e-mail…, can be based upon the contact information of the vehicle's owner (or primary contact regarding servicing the vehicle) or preference information regarding the preferred method of sending the reminder.”); 
transmitting, by the processor, the second message, wherein the second message comprises at least one of a text message or an email (Kelly: [0032-0033], [0058] – “At step 305 the system sends the service bulletin reminder (according to the preferred method of transmitting the reminder) to an identified recipient (typically the vehicle's owner…)” – “The reminder 700 is sent as an e-mail”); and 
transmitting, by the processor and through the service provider web client, a request for the desired service from a service provider in the plurality of service providers and the plurality of stored service providers in response to an owner at least one of clicking on a link or replying to the second message (Kelly: [0058], Fig. 7 - “The message body 702 also includes scheduling instructions 707, which in the present example also includes a scheduling link 708 which is a hyperlink to a web site where the recipient can schedule service of the vehicle…Alternate embodiments of the present embodiment could 
but does not explicitly teach a service bid database configured to store a stored service provider bid and a stored service provider limit bid for a specific service for use in a proxy auction; and a processor in communication with the service bid database; automatically generating, by the processor, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; determining, by the processor and through the car location database, a geographic region for the desired service to be performed within based on the location; transmitting, by the processor and through the service provider web client, the first message to a plurality of service providers that the service is desired in the geographic region, wherein the first message comprises at least one of a text message or an email; receiving, by the processor and through the service provider web client, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; receiving, by the processor and through the service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching the specific service; conducting, by the processor, the proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; and automatically generating, by the processor, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service. However, Baalu teaches determining a servicing need of a vehicle and receiving bids from service providers to render the servicing (Baalu: Abstract), including:
a service bid database configured to store a stored service provider bid and a stored service provider limit bid for a specific service for use in a proxy auction (Baalu: [0050-0052], [0054], [0058], [0066] – “the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention…The database(s) 204 may be updated with new or modified VSP information 
a processor in communication with the service bid database (Baalu: Fig. 2, [0050]), the processor performing operations comprising: 
automatically generating, by the processor, a first message containing a desired service based on the manufacturer's recommended maintenance schedule (Baalu: [0057], [0061], [0064], Fig. 2 – “The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)…Non-limiting examples of where immediate servicing may be desired is…general vehicle servicing (e.g, servicing performed at certain mileage milestones)…the request for bid [is] prepared”); 
determining, by the processor and through the car location database, a geographic region for the desired service to be performed within based on the location (Baalu: [0010], [0047], [0050], [0059], [0062] – “The system has at least one computer which may be configured to receive…a location of the vehicle…Additional sources that may interface with the VCS 100 may include…onboard GPS devices…The database(s) 204 may include…data relating to the vehicle and vehicle owners” – “To additionally refine the number of VSPs presented to the vehicle occupant, the VSPs within a geographic area may be searched and identified…the geographic area may be defined by a vehicle user. As non-limiting examples, the user may define the geographic area based on a certain distance or radius, as within a specified geographic boundary (e.g., state, city, county, or zip code), and/or as on a particular road. In further embodiments, the VSPs may be determined on, along, and/or near a navigation route. The location of the vehicle on the route may be transmitted to the server(s) 202 and used by the module 206 to identify the VSPs.”); 
transmitting, by the processor and through the service provider web client, the first message to a plurality of service providers that the service is desired in the geographic region, wherein the first message comprises at least one of a text message or an email (Baalu: [0047], 
receiving, by the processor and through the service provider web client, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message (Baalu: [0051-0052], [0054], [0066] – “the VSP may submit bids via the one or more terminals 208 b which may be transmitted to the central system 200 via one or more servers 208 a. The VSP may also input profile information from the terminal 208 b. The VSP may interface with the auction system 200 to receive bid requests and submit bids via a textual and/or graphical interface” – “the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention” – “a service provider starting bid” is the maximum of the VSP bid range – “a service provider limit bid” is the minimum of the VSP bid range); 
receiving, by the processor and through the service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching the specific service (Baalu: [0051-0052], [0054], [0058], [0066] – “the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider…The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention…The 
conducting, by the processor, the proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid (Baalu: [0051], [0057], [0066], Fig. 2 – “The auction process may be triggered once the servicing need, or information relating to the servicing need, has been received by the auction module 206 (block 400)…the vehicle service provider may provide a general bid range defining the range that the service provider may charge for the service. Further, the vehicle service provider may include an amount by which to decrement a bid within the range in order to be competitively priced as a low cost provider. In operation, the range may be compared to bids from other vehicle service providers by the auction module 206 and the bid decremented based on the comparison and according to the decrement value defined by the service provider. The stored cost information (whether a specific cost or a range) may be used to automatically submit bids without human intervention. However, the bids may alternatively be submitted manually”); and 
automatically generating, by the processor, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service (Baalu: [0071], 
It would have been obvious to one of ordinary skill in the art to include in the service notification system, as taught by Kelly, the ability to include a service bid database configured to store a stored service provider bid and a stored service provider limit bid for a specific service for use in a proxy auction; and a processor in communication with the service bid database (Baalu: Fig. 2, [0050]), the processor performing operations comprising: automatically generating, by the processor, a first message containing a desired service based on the manufacturer's recommended maintenance schedule; determining, by the processor and through the car location database, a geographic region for the desired service to be performed within based on the location; transmitting, by the processor and through the service provider web client, the first message to a plurality of service providers that the service is desired in the geographic region, wherein the first message comprises at least one of a text message or an email; receiving, by the processor and through the service provider web client, a service provider starting bid and a service provider limit bid for each service provider in the plurality of service providers that responds to the first message; receiving, by the processor and through the service bid database, a stored service provider starting bid and a stored service provider limit bid for each service provider in a plurality of stored service providers in response to the desired service matching the specific service; conducting, by the processor, the proxy auction for the service among the plurality of service providers and the plurality of stored service providers, wherein conducting the proxy auction further comprises reducing a service provider's bid automatically in response to a competitor's lower bid when the competitor's lower bid is greater than a service provider's limit bid; and automatically generating, by the processor, a second message containing a notification that lists the desired service, a lowest bid service provider in the plurality of service providers and the plurality of stored service providers, and a lowest bid for the desired service, as taught by Baalu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
While Kelly/Baalu teaches the service notification system, as shown above, Kelly/Baalu does not explicitly teach that the car mileage database and the car location database are configured to track information in real time about vehicle location and current mileage estimates based on driving habits of an automobile owner. However, Binion teaches displaying a vehicle condition report including needed repair/maintenance information based on condition data of a vehicle (Binion: [0034-0035]), including the known technique of the car mileage database and the car location database being configured to track information in real time about vehicle location and current mileage estimates based on driving habits of an automobile owner (Binion: [0027], Claim 4 – “the condition data collected from used vehicles may be collected in real-time (i.e. wirelessly communicated to the condition server 102 immediately after being generated) and stored in a secure database” – “wherein the condition data includes one or more of indications of current or prior geographic locations, mileages of the operated vehicle, times, dates, behaviors of the user while operating the operated vehicle,…”). This known technique is applicable to the service notification system of Kelly/Baalu as they share characteristics and capabilities, namely they are directed to notifying a user of needed vehicle servicing.
It would have been recognized that applying the known technique of the car mileage database and the car location database being configured to track information in real time about vehicle location and current mileage estimates based on driving habits of an automobile owner, as taught by Binion, to the teachings of Kelly/Baalu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that the car mileage database and the car location database are configured to track information in real time about vehicle location and current mileage estimates based on driving habits of an automobile owner, as taught by Binion, into the service notification system of Kelly/Baalu would have been recognized by those of ordinary skill in the art as resulting in an improved system for notifying a user of needed vehicle servicing by accurately assessing the condition of the vehicle (Binion: [0002]).

Regarding claim 13, Kelly/Baalu/Binion teaches the system of claim 10, further comprising transmitting a list of service providers for the service to the owner (Baalu: [0074] – “VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly and Binion for the reasons identified above with respect to claim 10.  

Regarding claim 14, Kelly/Baalu/Binion teaches the system of claim 10, the operations further comprising requesting bids for the service from the plurality of service providers (Baalu: [0064] – “Once the request for bid has been prepared, the request may be transmitted to one or more VSPs within the geographic area that are able to complete the service (block 412)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly and Binion for the reasons identified above with respect to claim 10.  

Regarding claim 22, Kelly/Baalu/Binion teaches the system of claim 10, wherein the second message further comprises a plurality of responding service providers in the plurality of service providers and a respective bid and a respective rating associated with each responding service provider (Baalu: [0072], [0074] – “at least one sorting parameter may be based on reviews of the service of the VSP. The ratings may be obtained from the public sources that may be accessible via the Internet or may come from other vehicle owners who post and store reviews and ratings at the system 200 (e.g., stored along with vehicle owner profile information). The ratings may be based on rankable criteria such as numbers, letters, and/or other criteria (e.g., “bad,” “good,” “very good”)…VSP information, along with each bid, may be transmitted from the system 200 to the vehicle over network 134 (block 606) and presented to the vehicle occupant (block 608).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baalu with Kelly and Binion for the reasons identified above with respect to claim 10.  

Regarding claim 27, Kelly/Baalu/Binion teaches the system of claim 10, wherein the operations further comprise measuring a current mileage based on tracking the location of the automobile, wherein calculating the estimated mileage is based on the initial mileage and the current mileage (Kelly: [0038-0040] - “At step 403 the 

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered.

35 U.S.C. § 112(b)
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112(b) (Remarks page 10), however the examiner disagrees. The newly amended claims still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejections under 35 U.S.C. 112(b).

35 U.S.C. § 101
Applicant argues that the claims are not directed to a fundamental economic practice (Remarks page 15). The examiner disagrees. As discussed in MPEP 2106.04(a)(2), the courts have used the phrases "fundamental economic practices" or "fundamental economic concepts" to describe concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term "fundamental" is used in the sense of being foundational or basic. Such concepts include concepts relating to agreements between people or performance of financial transactions. An example of a case identifying a concept relating to performance of a financial transaction as abstract is OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015). Conducting an auction to provide an automobile owner with bids from service providers to perform a service is a concept that is foundational and basic. As mentioned in the October 2019 Update: Subject Matter Eligibility, there is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.



Applicant argues that “because service provider bids may be stored and compared for specific services, a service provider may be more efficiently found that is in close proximity to an automobile owner, thereby providing an improvement to technology for efficiently and cost-effective vehicle maintenance” (Remarks page 16). The examiner disagrees. The problem to which the present claims is directed (i.e., facilitating automobile maintenance) existed before, and still exists outside of computer technology and computer networks. There is no indication, short of attorney argument, that the claims provide a technological solution to a technological problem. Applicant’s specification is silent regarding any technological solution to a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged improvements are not improvements in computer capabilities or computer technology, instead, they are alleged improvements in facilitating automobile maintenance, for which a computer is used as a tool in its ordinary capacity. It is further noted that "[m]erely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility." (see buySAFE, Inc. v. Google, Inc., (citing Bancorp Servs., L.L.C. v. Sun Life Assur)). A machine will only impose a meaningful limit on the scope of a claim when it plays a significant part in permitting the claimed method to be performed, rather than functioning solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations. (see SiRF Tech., Inc. v. ITC). A computer is not a significant part of the process if that process can be performed without a computer (see CyberSource v. Retail Decisions).



Applicant argues that “the additional elements recite a specific improvement over the cited references by allowing suppliers to bid remotely on automobile services and/or allow suppliers to have their bids preset in a service provider database, allow for accurate scheduling of car service based on a manufacturer's recommended schedule, and allowing automobile owners to remotely accept a bid and schedule a service in a more cost effective manner in a geographic region defined by the customer's location” (Remarks pages 17-18). The examiner disagrees. The problem to which the present claims is directed (i.e., facilitating automobile maintenance) existed before, and still exists outside of computer technology and computer networks. There is no indication, short of attorney argument, that the claims provide a technological solution to a technological problem. While Applicant’s 

Applicant argues that “the independent claims incorporate a plurality of service provider devices, a customer device, a first web client, a second web client, various databases, and/or a processor, which all are particular articles of manufacture that are clearly integral to the recited claims that should be given weight and further demonstrate a meaningful limitation to the alleged judicial exception” (Remarks pages 18-19). The examiner disagrees. The presence of the claimed additional elements in the instant claims does not place a meaningful limit on the scope of the claims because it does not play a significant part in permitting the claimed method to be performed. Applicant’s invention is facilitating automobile maintenance, not a new inventive manner of using the additional elements. Although the additional elements are recited, claims 1, 10, and 16 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. The addition of the additional elements is a mere drafting technique and attempt to generally link the use of the abstract idea to a particular technological environment. See MPEP 2106.05(h). Similar to the claims of FairWarning, the claims specifying that the abstract idea of facilitating automobile maintenance is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 

35 U.S.C. § 103
Applicant asserts that “the cited references fail to disclose or contemplate” the limitations listed on pages 19-20 of the Remarks and that “the rejection should be withdrawn.” It is noted that Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555. The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684